     E. Jeffrey Banchero (SBN 93077)
 1   ejb@bancherolaw.com
 2   BANCHERO LAW FIRM LLP
     601 California Street, 13th Floor
 3   San Francisco, California 94111
     Telephone: (415) 398-7000
 4   Facsimile: (415) 484-7029
 5
     Attorneys for Plaintiff
 6   ANTHONY C. LUSTIG

 7
                                       UNITED STATES DISTRICT COURT
 8
                                    NORTHERN DISTRICT OF CALIFORNIA
 9

10
                                                            CASE NO. 18-CV-07503-HSG
11   ANTHONY C. LUSTIG,
                                                           ORDER GRANTING PLAINTIFF’S
12                   Plaintiff,                            MOTION TO APPEAR BY
                                                           TELEPHONE AT THE HEARING ON
13
           v.                                              ADMINISTRATIVE MOTION OF
14                                                         DUANE MORRIS LLP TO
     AZGEN SCIENTIFIC HOLDINGS PLC,                        WITHDRAW AS COUNSEL FOR
15                                                         DEFENDANT OR, IN THE
                     Defendant.                            ALTERNATIVE, FOR A BRIEF
16                                                         CONTINUANCE OF THE HEARING
17

18

19

20   Upon consideration of Counsel for Plaintiff’s Motion to Appear by Telephone at the Hearing on
21   Administrative Motion of Duane Morris LLP to Withdraw as Counsel for Defendant or, in the
22   Alternative, for a Brief Continuance of the Hearing, the Court rules as follows. The motion is
23   GRANTED.
24              Counsel for plaintiff, E. Jeffrey Banchero, shall be permitted to attend by telephone the
25   hearing on the Administrative Motion of Duane Morris LLP to Withdraw as Counsel for
26   Defendant. Counsel shall contact CourtCall at (866) 582-6878 to make arrangements for the
27

28   CASE NO. 18-CV-07503-HSG
 1
     telephonic appearance.
 2

 3
             IT IS SO ORDERED.
 4

 5

 6
     Dated: March 19, 2019       ____________________________
 7
                                  The Hon. Haywood S. Gilliam, Jr.
 8                               United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   CASE NO. 18-CV-07503-HSG
